BARFIELD, J.
Appellant challenges the summary denial of his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850, conceding the correctness *221of the trial court’s ruling on seven of his eight claims, but asserting error in the denial of his claim that defense counsel failed to inform him of the defense of voluntary intoxication. The court’s denial of this ground for relief based upon the sufficiency of the pleading is REVERSED on the authority of O’Bryant v. State, 765 So.2d 745 (Fla. 1st DCA 2000), and the case is REMANDED to the trial court for further proceedings.
WOLF and DAVIS, JJ., concur.